Case: 1:19-cv-01456-BYP Doc #: 43 Filed: 08/28/20 1 of 8. PageID #: 1181




 PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION

 DWAYNE DAVIS,                                   )     CASE NO. 1:19-CV-1456
                                                 )
                Petitioner,                      )
                                                 )     JUDGE BENITA Y. PEARSON
                v.                               )
                                                 )
 WARDEN BRIGHAM SLOAN.                           )     ORDER
                                                 )     [Resolving ECF Nos. 16, 25, 31, 32, 35,
                Respondent.                      )     36, and 40]

        Pending before the Court is Petitioner Dwayne Davis’s Petition for a Writ of Habeas

 Corpus pursuant to 28 U.S.C. § 2254. ECF No. 1. Petitioner alleges five grounds for relief. The

 case was referred to Magistrate Judge James R. Knepp, II, for a Report and Recommendation

 pursuant to 28 U.S.C. § 636 and Local Rule 72.2(b)(2). The Magistrate Judge subsequently

 issued a report (ECF No. 24) recommending that the Court deny the petition because Petitioner’s

 claims are time-barred. Petitioner filed Objections to the Magistrate Judge’s Report and

 Recommendation (ECF No. 25). Respondent filed a Response to Petitioner’s objections,

 claiming that Petitioner’s objections are not proper under 28 U.S.C. § 636(b)(1)(A) and that

 Petitioner has thus waived the Court’s de novo review of the Report and Recommendation. ECF

 No. 26. Petitioner subsequently filed a “Response” to Respondent’s Response. ECF No. 27.

        Before the Report and Recommendation was issued, Petitioner filed a Motion for

 Summary Judgment (ECF No. 16). After the Report was issued, he filed the following motions:

 Motion for Leave of Court to File Motion for Production of Documents (ECF No. 31), Motion

 for Leave of Court to File Motion for Proving an Official Record (ECF No. 32), Motion to Strike

 Motion for Leave of Court to File Motion for Production of Documents and Motion for Leave of
Case: 1:19-cv-01456-BYP Doc #: 43 Filed: 08/28/20 2 of 8. PageID #: 1182




 (1:19-CV-1456)

 Court to File Motion for Proving an Official Record (ECF No. 35), Motion for Leave of Court to

 File Motion Challenging the Trial Court’s Lack of Subject Matter Jurisdiction and to Produce

 Prosecution Initiating Documents in Case # 2013CRA11351 (ECF No. 36), and Motion for

 Leave of Court to File Motion to Supplement “Miscarriage of Justice” Claim within Magistrate’s

 Report and Recommendation with Colorable Evidence of Actual Innocence (ECF No. 40).

        For the following reasons, Petitioner’s Objections are overruled, Petitioner’s Motions are

 denied as moot, the Report and Recommendation is adopted, and the Petition is dismissed.

                                           I. Background

        A Cuyahoga County grand jury returned an indictment against Petitioner for one count of

 second-degree felony burglary, one count of third-degree felony attempted burglary, one count of

 possession of criminal tools, two counts of criminal damaging, and one count of intimidation of a

 crime victim or witness. ECF No. 24 at PageID#: 1016.

        Petitioner pleaded guilty to a second-degree felony burglary charge, a fourth degree

 felony burglary charge, and intimidation of crime victim or witness as charged. Id. The

 remaining charges were nolled by the State. Id. at PageID#: 1016-17. Petitioner was sentenced

 to an aggregate ten-year prison term. Id. at PageID#: 1017. Petitioner appealed and the Ohio

 appellate court affirmed the sentence. Id. at PageID#: 1017-18.

        Petitioner filed a motion to withdraw his guilty plea. Id. at PageID#: 1018. This motion

 was pending in the trial court during Petitioner’s direct appeal of the sentence. See id. at

 PageID#: 1016-19. The trial court denied Petitioner’s motion to withdraw his guilty plea and the




                                                  2
Case: 1:19-cv-01456-BYP Doc #: 43 Filed: 08/28/20 3 of 8. PageID #: 1183




 (1:19-CV-1456)

 Ohio appellate court affirmed. Id. at PageID#: 1019. Having not appealed to the Ohio Supreme

 Court, Petitioner’s conviction became final on December 12, 2016. Id. at PageID#: 1020, 1027.

        Petitioner next filed a motion in the state trial court to vacate or set aside the conviction,

 which was denied as untimely. Id. at PageID#: 1020. The state appellate court affirmed. Id. at

 PageID#: 1021. After the appellate court affirmed the denial of Petitioner’s motion to vacate or

 set aside, he filed four subsequent state habeas petitions in April 2018, August 2018, November

 2018, and March 2019. Id. at PageID#: 1021-23. Each habeas petition was dismissed. Id.

        Petitioner, challenging his conviction, filed the instant habeas corpus petition on June 24,

 2019, asserting five grounds for relief:

        Ground One: Ineffective assistance of counsel; fail to investigate; fail to properly
        prepare; wrongful advice; refused to challenge prosecution’s case; refused to
        engage in adversarial process to defend client’s constitutional rights.

        Ground Two: Fourth and Fourteenth Amendment violation: warrantless arrest (in
        home); warrantless entry; warrantless search.

        Ground Three: Fourteenth Amendment violation: Prosecutorial misconduct.
        Prosecution charged Petitioner without having probable cause; no warrant from
        warrantless arrest; no probably cause ever determined.

        Ground Four: “Sufficiency of the Evidence”: Fourteenth Amend violation: none
        of the charges had the essential elements proven, there was not enough evidence
        introduced in favor of the prosecution for a rational trier of fact to find each
        element of the crime(s) beyond a reasonable doubt.

        Ground Five: Fourteenth Amendment violation as well as Fourth Amendment.
        Fabrication of probable cause. Lying and urging prosecution to initiate an unjust
        prosecution, deliberately omitting information material to the finding of probably
        cause. Deliberate falsehoods and reckless disregard for the truth. Police and
        prosecution lied: permitting warrantless arrest, entry, and search. Never filing
        affidavit establishing probable cause.



                                                   3
Case: 1:19-cv-01456-BYP Doc #: 43 Filed: 08/28/20 4 of 8. PageID #: 1184




 (1:19-CV-1456)

 ECF No. 1 at PageID #: 5-11.

        Magistrate Judge Knepp concluded that Petitioner’s claims are time-barred and

 recommended that the Petition be dismissed in its entirety. See ECF No. 24 at PageID #: 1025.

 The Court has reviewed the record carefully and agrees with the Magistrate Judge’s conclusion.

       II. Standard of Review for a Magistrate Judge’s Report and Recommendation

        When objections have been made to the Magistrate Judge’s Report and Recommendation,

 the District Court standard of review is de novo. Fed. R. Civ. 72(b)(3). A district judge:

        must determine de novo any part of the magistrate judge’s disposition that has
        been properly objected to. The district judge may accept, reject, or modify the
        recommended disposition; receive further evidence; or return the matter to the
        magistrate judge with instructions.

 Id.

                                       III. Law & Analysis

        Pursuant to 28 U.S.C. § 2254(d), as amended by the Antiterrorism and Effective Death

 Penalty Act of 1996 (“AEDPA”), a writ of habeas corpus may not be granted unless the state

 court proceedings: “(1) resulted in a decision that was contrary to, or involved an unreasonable

 application of, clearly established Federal law, as determined by the Supreme Court of the United

 States; or (2) resulted in a decision that was based on an unreasonable determination of the facts

 in light of the evidence presented in the State court proceeding.” 28 U.S.C. § 2254(d)(1)-(2); see

 also Harris v. Stovall, 212 F.3d 940, 942 (6th Cir. 2000), cert. denied, 532 U.S. 947 (2001).

        A federal court may review a state prisoner’s habeas petition only on the ground that the

 challenged confinement violates the Constitution or laws or treaties of the United States. 28

 U.S.C. § 2254(a). A federal court may not issue a writ of habeas corpus “on the basis of a

                                                  4
Case: 1:19-cv-01456-BYP Doc #: 43 Filed: 08/28/20 5 of 8. PageID #: 1185




 (1:19-CV-1456)

 perceived error of state law.” Pulley v. Harris, 465 U.S. 37, 41 (1984); see also Smith v.

 Sowders, 848 F.2d 735, 738 (6th Cir. 1988). Because state courts are the final authority on

 state-law issues, the federal habeas court must defer to and is bound by the state court’s rulings

 on such matters. See Estelle v. McGuire, 502 U.S. 62, 67-68 (1991) (“[I]t is not the province of a

 federal habeas court to reexamine state-court determinations on state-law questions.”).

         A. Petitioner’s Objections

         In the Report and Recommendation, the Magistrate Judge analyzed Petitioner’s claims

 and concluded that all five claims are time-barred and should therefore be dismissed. See ECF

 No. 24 at PageID#: 1025. Petitioner raises three distinct arguments in his Objections to the

 Report and Recommendation: Petitioner argues that (1) Respondent failed to respond to each of

 Petitioner’s claims; (2) the state trial court lacked subject matter jurisdiction; and (3) the state

 trial court lacked personal jurisdiction. See ECF No. 25. The Court also construes Petitioner’s

 Motion for Leave of Court to File Motion to Supplement “Miscarriage of Justice” Claim within

 Magistrate’s Report and Recommendation with Colorable Evidence of Actual Innocence (ECF

 No. 40) as an objection to the Magistrate Judge’s finding that the statute of limitations could not

 be excused on the basis of Petitioner’s showing of actual innocence. ECF No. 24 at PageID#:

 1032-33.

         Petitioner’s first argument, that Respondent failed to properly respond to all of his claims,

 is not a proper objection because it is not responsive to the Magistrate Judge’s finding that all of

 Petitioner’s claims are time-barred.




                                                    5
Case: 1:19-cv-01456-BYP Doc #: 43 Filed: 08/28/20 6 of 8. PageID #: 1186




 (1:19-CV-1456)

         Petitioner’s second argument is responsive, however, because he attempts to show that

 his claims cannot be time-barred because they go to the subject matter jurisdiction of the state

 trial court, and subject matter jurisdiction “may be challenged at any time.” ECF No. 25 at

 PageID#: 1037; see also ECF No. 27.

         Petitioner has misapplied the principle that subject matter jurisdiction may be challenged

 at any time. That is a principle of American jurisprudence. See, e.g., Arbaugh v. Y & H Corp.,

 546 U.S. 500, 506 (2006). But the principle applies to direct challenges      i.e., challenges made

 in the same proceeding, either before the trial court or on appeal. Petitioner is presently making a

 collateral challenge to his conviction, i.e., a challenge in a separate proceeding. Furthermore,

 Petitioner is challenging his conviction in an entirely different court system from the one in

 which he was convicted. The subject matter jurisdiction of the state trial court that convicted

 Petitioner is an issue of state law, and as such is not subject to collateral attack in a subsequent

 federal proceeding such as this one. See Estelle, 502 U.S. 62, 67-68. Thus, Petitioner’s

 argument is not cognizable in this proceeding and is not a defense to the expiration of the statute

 of limitations.

         Petitioner’s third argument is that the state trial court lacked personal jurisdiction. ECF

 No. 25, PageID#: 1038. This argument is not responsive to the Magistrate Judge’s finding that

 all of Petitioner’s claims are time-barred. Additionally, this argument largely rehashes

 Petitioner’s Fourth Amendment claims. See id. (“Undisputed is that fact that Petitioner . . . was

 warrantlessly arrest [sic] without probable cause nor exigent circumstances.”). An objection to a

 Report and Recommendation is “not meant to simply be a vehicle to rehash arguments set forth


                                                   6
Case: 1:19-cv-01456-BYP Doc #: 43 Filed: 08/28/20 7 of 8. PageID #: 1187




 (1:19-CV-1456)

 in the petition, and the Court is under no obligation to review de novo objections that are merely

 an attempt to have the district court reexamine the same arguments set forth in the petition and

 briefs.” Dundee v. Univ. Hosps. Corp, 2020 WL 511520, at *1 (N.D. Ohio Jan. 31, 2020); see

 also Roberts v. Warden, Toledo Corr. Inst., 2010 WL 2794246, at *7 (S.D. Ohio July 14, 2010)

 (“The Court is under no obligation to review de novo objections that are merely perfunctory or an

 attempt to have the Court reexamine the same arguments set forth in the original petition.”);

 Sackall v. Heckler, 104 F.R.D. 401, 402 (D.R.I. 1984) (“These rules serve a clear and sensible

 purpose: if the magistrate system is to be effective, and if profligate wasting of judicial resources

 is to be avoided, the district court should be spared the chore of traversing ground already plowed

 by the magistrate [judge.]”). Petitioner’s “personal jurisdiction” objection is a mere recitation of

 his arguments resolved by the Report and Recommendation and presents no matters for further

 review.

           Finally, Petitioner argues that the actual innocence exception should excuse the expiration

 of the statute of limitations. ECF No. 40 at PageID#: 1142. A petitioner’s evidence of actual

 innocence can toll the statute of limitations, but this exception is only granted under

 extraordinary circumstances. “Actual innocence means factual innocence, not mere legal

 insufficiency.” Bousley v. United States, 523 U.S. 614, 623 (1998). Petitioner must demonstrate

 that new, reliable evidence has been produced, such as “exculpatory scientific evidence,

 trustworthy eyewitness accounts, or critical physical evidence.” Schlup v. Delo, 513 U.S. 298,

 324 (1995). Petitioner’s objection presents evidence that was already considered by the

 Magistrate Judge, and Petitioner’s arguments merely contest the legal sufficiency of the


                                                    7
Case: 1:19-cv-01456-BYP Doc #: 43 Filed: 08/28/20 8 of 8. PageID #: 1188




 (1:19-CV-1456)

 convictions rendered by the state court instead of demonstrating that Petitioner is factually

 innocent. See ECF No. 40. Because Petitioner has not presented new evidence demonstrating

 that he is factually innocent of the crimes for which he was convicted, he cannot seek refuge in

 the actual innocence exception to the statute of limitations.

        Petitioner’s Objections (ECF No. 25) are overruled. To the extent Petitioner’s Motion for

 Leave of Court to File Motion to Supplement “Miscarriage of Justice” Claim within Magistrate’s

 Report and Recommendation with Colorable Evidence of Actual Innocence (ECF No. 40) makes

 an objection to the Report and Recommendation, it is overruled.

                                           IV. Conclusion

        After an independent review of the record, the Court concurs with the Magistrate Judge’s

 Report and Recommendation (ECF No. 24) and adopts it as the opinion of the Court. Dwayne

 Davis’s Petition for a Writ of Habeas Corpus (ECF No. 1) is dismissed. Petitioner’s additional

 Motions (ECF Nos. 16, 25, 31, 32, 35, 36, and 40) are denied as moot.

        The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this decision

 could not be taken in good faith, and that there is no basis upon which to issue a certificate of

 appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b).



        IT IS SO ORDERED.


   August 28, 2020                               /s/ Benita Y. Pearson
 Date                                          Benita Y. Pearson
                                               United States District Judge



                                                   8
